DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 1/31/2022, is acknowledged. Claims 1 and 7 are amended.  Claims 1-26 are currently pending, Claims 3 and 13-26 are withdrawn.
The rejections of Claims 5 and 7-8 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s arguments and amendments to the claims.
The obviousness-type double patenting rejection over U.S. App. No. 17/035597 is withdrawn in view of Applicant’s amendments to the claims.
Claim Interpretation
Claim 1 is amended to recite “wherein the graphene of the plurality of graphene metal-coated metal components is primarily oriented perpendicular to an axial direction of the precursor workpiece.”  The term “axial direction” is interpreted as along an axis of the precursor workpiece. The claim does not require any particular shape or dimension of the metal components nor the precursor workpiece and therefore, does not require any particular axis or geometry. Thus, the limitation is interpreted to require that the graphene is primarily (i.e. mainly or substantially) oriented perpendicular to a selected axis of the precursor workpiece, wherein said axis may be selected arbitrarily.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2016/0168693)(previously cited).
With respect to Claim 1, Schmidt teaches a method of making a metal-graphene composite, the method comprising steps of: coating metal substrates (i.e. components) such as wires, rods, bars, sheets, foils, or plates, with graphene to form graphene-coated metal components, combining a plurality of the graphene-coated metal components to form a precursor workpiece, such as a bundle of wires or stack of sheets, then reducing a first dimension of the workpiece to form a composite with a desired first dimension by working, for example, extruding through a die, pressing, or rolling. (para. 14, 17-24).  Thus, Schmidt teaches “working the precursor workpiece into a bulk form to form the metal-graphene composite.” In particular, Schmidt teaches an embodiment wherein a plurality of coated sheets “are alternatingly stacked atop each other and then rolled to form a wire, tube, strand, fiber, etc.” thus forming precursor workpiece comprising a plurality of graphene-coated metal components. (para. 19)
Furthermore, with respect to the limitation reciting “wherein the graphene of the plurality of graphene metal-coated metal components is primarily oriented perpendicular to an axial direction of the precursor workpiece,” this limitation, as detailed above, is interpreted to require that the graphene is primarily (i.e. mainly or substantially) oriented perpendicular to a selected axis, wherein said axis may be selected arbitrarily.  Schmidt teaches examples an embodiment wherein a plurality of coated sheets are alternatingly stacked atop each other then rolled to form a wire, tube, strand, fiber and thus, teaches a stack of coated sheets (plurality of graphene-coated metal components) forming a precursor workpiece wherein the graphene of the plurality of graphene-coated metal components is primarily oriented perpendicular to the stacking axis, then subsequently, working the precursor workpiece in to a bulk form, such as a wire, tube, strand or fiber which may include extrusion, pressing, and/or rolling. (para. 19, 23).  

With respect to Claim 6, Schmidt teaches wherein forming the bulk form includes extruding through a die, rolling or drawing the precursor workpiece to form the bulk form. (para. 23-24).
With respect to Claims 10-11, Schmidt teaches wherein the metal component comprises copper components. (para. 14, 17-18).
With respect to Claim 12, Schmidt teaches a method of making a composite comprising the same composition, including a plurality of graphene-coated copper components worked into a bulk form, and therefore, would be expected to result in the same properties, including conductivity.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2016/0168693)(previously cited) as applied to Claim 6 (Claim 7) and Claim 1 (claim 9).
With respect to Claim 7, the limitation “cold pressing or hot pressing” is interpreted to include pressing at any temperature and the limitation “under force” is not interpreted to further limit the term “pressing” because “pressing” would necessarily include the application of force upon the workpiece.
Schmidt teaches wherein working the workpiece, for example the stack of sheets, may include passing the workpiece through a die (extruding) and may also include pressing. (para. 23).  Thus, it would have been obvious to one of ordinary skill in the art to select a step of forming from the disclosure of Schmidt “wherein forming the bulk form is performed by extruding, and wherein the extruding includes a step of cold pressing or hot pressing the precursor workpiece under force.”  That is, it would have been obvious to one of ordinary skill in the art to perform extrusion and/or pressing step(s), in order to achieve a workpiece with a desired shape.
With respect to Claim 8, the claim requires hot working with applied pressure “up to 50 kpsi” and a temperature “up to 900 °C” or cold pressing at a pressure “up to 75 kpsi” at ambient temperature.  
Schmidt teaches a method of working a precursor workpiece comprising pressing. (see rejection of Claim 7 above).  It would have been obvious to one of ordinary skill in the art to hot-press a copper-graphene precursor workpiece (see rejection of Claims 1, 5-7, and 10-12 above) at a temperature below the melting temperature of copper (1084 C).  Thus, Schmidt is deemed to teach a pressing temperature overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  Additionally, it would have been obvious to one of ordinary skill in the art to press the precursor workpiece with a minimum pressure needed to obtain a desired change in dimension, including pressures below the claimed range(s), in order to minimize the risk of damage to the workpiece and reduce energy requirements of the method.  
With respect to Claim 9, Schmidt teaches wherein the composite article (i.e. bulk form) is in the form a wire, rod, tube, strand, bar, plate, sheet, strip, or foil and wherein the workpiece, prior to forming the bulk form, may be worked to alter the workpiece to a final desired dimension. (para. 17-24).  Accordingly, it would have been obvious, in view of the teachings of Schmidt, to form a wire, rod, tube, strand, bar, plate, sheet, strip, or foil via steps of coating metal components with graphene, combining a plurality of graphene-coated metal components to form a precursor workpiece, and working the precursor workpiece into a bulk form, in order to form a bulk form article with a desired shape and dimensions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2016/0168693), as applied to Claim 1, in view of Dardona et al. (US 2015/0368535)(previously cited).
With respect to Claim 2, Schmidt teaches wherein coating comprises depositing graphene on the metal component using “in any known, desired, or discovered manner, such as vapor deposition,” but does not explicitly specify whether “vapor deposition” refers to “chemical vapor deposition.”
	Dardona teaches a method of making a metal-graphene composite comprising depositing a graphene coating on a copper component substrate using chemical vapor deposition. (para. 27-33).
	It would have been obvious to one of ordinary skill in the art to modify the method of Schmidt who teaches a vapor deposition method of depositing a graphene coating on a metal component substrate, such as copper, (see rejection of Claim 1; para. 14-19) with a chemical vapor deposition method of depositing a coating of graphene on a copper metal component substrate, as taught by Dardona, in order to obtain a metal component with a desired coating of graphene.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2016/0168693), as applied to Claim 1, in view of Kushnick et al. (US 4529458)(previously cited).
With respect to Claim 4, Schmidt teaches a method wherein combining the plurality of graphene-coated metal components includes assembling the graphene-coated metal components, for example, by stacking, to form a precursor workpiece prior to working, for example, by pressing (see rejections 1 and 5-7 above; para. 17-24); however, the reference is silent as so covering the assembled metal components in a metal foil to form the precursor workpiece.
Kushnick teaches a method comprising assembling a stack or bundle of metal components, then wrapping the metal components in metal foil, such as stainless steel, to form a precursor workpiece which is then hot pressed. (col. 2, ln. 47-63).  Kushnick teaches wrapping the assembled components in foil prevents the components from sticking to the hot pressing die. (col. 2, ln. 55-63).
Thus, Schmidt and Kushnick are both drawn to the problem of pressing an assembly, including a stack or bundle, of metal components.  It would have been obvious to one of ordinary skill in the art to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2016/0168693), as applied to Claim 7, in view of Ottinger et al. (US 6258457)(previously cited).
In the alternative to the above rejection of claim 8, Schmidt teaches a method of working a precursor workpiece which may comprise pressing (see rejection of Claim 7 above); however, the reference is silent as to the pressing temperature and pressure.
Ottinger teaches a method of making a metal-graphite layered composite, comprising a step of hot-pressing a precursor workpiece comprising a plurality of metal components at 375° C and pressure of 2 MPa (0.3 ksi) to form a bulk composite material.
Thus, both Schmidt and Ottinger are drawn to a step of forming a bulk composite material by working, such as by pressing, a plurality of metal components layered with a carbon-based component.  It would have been obvious to one of ordinary skill in the art to modify the method of Schmidt, to use known hot pressing temperature and pressure of 375° C and pressure of 2 MPa (0.3 ksi), as taught by Ottinger, in order to form a bulk composite material from a plurality of metal components.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argues that prior art Schmidt, alone or in combination with Dardona, Kushnik, and Ottinger fail to teach a method comprising the amend limitation of Claim 1 reciting “wherein the 
With respect to the limitation reciting “wherein the graphene of the plurality of graphene metal-coated metal components is primarily oriented perpendicular to an axial direction of the precursor workpiece,” this limitation, as detailed above, is interpreted to require that the graphene is primarily (i.e. mainly or substantially) oriented perpendicular to a selected axis, wherein said axis may be selected arbitrarily.  Schmidt teaches examples an embodiment wherein a plurality of coated sheets are alternatingly stacked atop each other then rolled to form a wire, tube, strand, fiber and thus, teaches a stack of coated sheets (plurality of graphene-coated metal components) forming a precursor workpiece wherein the graphene of the plurality of graphene-coated metal components is primarily oriented perpendicular to the stacking axis, then subsequently, working the precursor workpiece in to a bulk form, such as a wire, tube, strand or fiber. (para. 19).
Thus, as with the claimed method, the graphene in the precursor workpiece of the above-described embodiment of Schmidt is primarily oriented perpendicular to an axis.  While such orientation may change when the precursor workpiece is worked, for example when formed into a tube, strand, etc., maintaining the orientation after the claimed “working the precursor workpiece” step is not a required limitation.  Furthermore, it is noted that disclosed examples (such as the bundle of wires of Fig. 1 of Schmidt noted by Applicant) and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735